[a1013f001.jpg]
First Copy (Date) Long Term Incentive Plan 2012 (LTIP 2012) Tranche 2015 - 2017
Award Letter for Option Rights Dear Mr/Mrs , On 4 May 2012, the Annual General
Meeting of Linde AG has resolved on the implementation of a Long Term Incentive
Plan (LTIP 2012). As member of Linde AG's Executive Board we hereby invite you
to participate in the LTIP 2012/Tranche (year). You are offered to participate
in Tranche (year) of the LTIP 2012 with (number) Option Rights pursuant to the
attached Plan Conditions and the conditions of this Award Letter. The Option
Rights are deemed to be issued on (Date) for all purposes of the LTIP
2012/Tranche (year). The Plan Conditions together with this Award Letter
constitute the binding agreement for your participation in the LTIP 2012/Tranche
(year). 1. Acquisition of Self-financed Investment Shares Precondition for your
participation in the LTIP 2012/Tranche (year) is a self-financed investment in
(number) non-par value bearer shares in Linde AG (LTIP Self-financed Investment
Shares). You are required to acquire the LTIP (year) Self-finance Investment
Shares and transfer such shares to the LTIP 2012 Securities Account within four
months after the Issue Date, i.e. until (date). Alternatively, you may use a
portfolio of Linde Shares already held by you unless the respective shares are
already locked-up for other purposes or are a precondition for the granting of
other forms of remuneration. In this case, the respective number of Linde Shares
must be trans- ferred to the LTIP 2012 Securities Account by (date). (Tranche
2017: Separately you have agreed to tender any and all shares of Linde AG that
you hold at a point of time before the last day of the acceptance period of the
public Exchange offer, that Linde PLC will make to the shareholders of Linde AG
in the context of the exchange offer, whereby your obligation according to the
Plan conditions to hold investment shares continues to be valid for the tendered
Linde shares and after closing of the exchange offer for the then therefore
received shares in Linde PLC. If applicable, in accord- ance with this you
therefore are obliged to tender your LTIP 2017 investment shares (including LTIP
2017 investment shares still to be acquired) in the context of the exchange
offer.) The LTIP (year) Self-financed Investment Shares shall be locked-up until
the expiry of the four years of the Wait- ing Period, i.e. until date) and may
not be sold or otherwise transferred, pledged or hedged against price risks in
this period. Any and all shareholder rights pertaining to the LTIP (year)
Self-financed Investment Shares will also exist during the Waiting Period.
Dividend payments on LTIP (year) Self-financed Investment Shares are credited to
your clearing account relating to the LTIP 2012 Securities Account; you may
dispose of any such credits at any time at your own discretion. If you do not
comply with your obligations with respect to the LTIP (year) Self-financed
Investment Shares pursuant to § 2 of the Plan Conditions and separately agreed,
any and all of your Option Rights of the re- spective Tranche shall lapse
without replacement or compensation. When acquiring LTIP (year) Self-financed
Investment Shares you must ensure that you do not violate man- datory insider
trading restrictions. Please, therefore, do not acquire Self-financed Investment
Shares if you have inside information within the meaning of section 7 of the
European Union regulation 596/2014 ( Market Abuse Regulation), thus, not
publicly known precise information, that relates to the Linde AG or Linde shares
und that, if it would be publicly known, would influence the share price of
Linde AG or derivatives asso- ciated therewith significantly. In addition to
this, please conside Pursuant to article 19 section 11 MAR a person who
discharges managerial responsibilities at an issuer of financial instru- ments
is not permitted, either directly nor indirectly, to conduct transactions on its
own account or for third parties in connection with shares or debt instruments
of the issuer or derivatives associated therewith or other



--------------------------------------------------------------------------------



 
[a1013f002.jpg]
Page 2, Award Letter LTIP 2012/Tranche (year) financial instruments associated
therewith during a closed period of 30 calendar days prior to the publication of
an interim report or an annual report, which the issuer of financial instruments
is under an obligation to publish. If you are for this reason not allowed to
make the self-financed investment by (date), we will announce an extended period
in which the self-financed investment is to be made. Please further note that
the acquisition of Linde Shares for purposes of the self-financed investment
just like any other acquisition of Linde Shares must be notified to Linde AG as
well as to the Bundesanstalt für Finanzdienstleistungsaufsicht (BaFin) within
three business days. 2. Additional Provisions complementing the Plan Conditions
In addition to the provisions of the Plan Conditions you agree to the following
provisions when participating in the LTIP 2012/Tranche (year): The Supervisory
Board is, at its sole discretion, entitled to limit the rights granted to you in
regard to the Option Leis- tungsbestimmun 315 BGB). 3. Processing of Personal
Data Linde AG will collect, store, use and process your personal data as
required for the implementation of the LTIP 2012. Personal data in particular
include your name, address, bank details and the rights granted to you. Such
personal data will also be transmitted to the Option Office (as defined in § 11
of the Plan Conditions) and to other service providers which will process the
data for purposes of issue the Option Rights, implement and administer the LTIP
2012 as well as the exercise of Option Rights and granting of Matching Shares.
It will be ensured that all service providers will process personal data on
instruction of Linde AG only and within the scope specified above. The
responsibility for processing of personal data solely lies with Linde AG. If you
have any questions regarding the processing of your personal data as well as in
regard to any information rights and claims for amendment or deletion of your
personal data please contact REQI , Corporate Office of Linde AG,
Klosterhofstrasse 1, 80331 Munich, Germany. 4. Participation in the LTIP
2012/Tranche (year) To accept the invitation to participate in the LTIP
2012/Tranche 2017 and to receive the Option Rights on the terms set out in this
Award Letter and the attached Plan Conditions, please sign the Participation
Form on the attached second copy of this Award Letter and return it to the
Corporate Office of Linde AG. The signed Partici- pation Form must be received
no later than (date). Please note that if the signed Participation Form is not
re- ceived by the Corporate Office of Linde AG in time you will not be granted
any Option Rights and you are not entitled to participate in the LTIP
2012/Tranche (year). If you have any questions or need further information
please contact (name) (Mail: xy@linde.com, phone: +49 89 35757-xxxx).



--------------------------------------------------------------------------------



 
[a1013f003.jpg]
Page 3, Award Letter LTIP 2012/Tranche (year) Yours sincerely Linde AG
represented by the Supervisory Board Professor Dr Wolfgang Reitzle Chairman of
the Supervisory Board Encl. - Plan Conditions for the Option Rights and the
Matching Shares of the LTIP 2012/Tranche (year) of Linde AG (binding German
version and convenience translation) - Second copy of this Award Letter
Participation Form I herewith accept the grant of the Option Rights pursuant to
the LTIP 2012 and agree to the Plan Conditions of the LTIP 2012/Tranche (year)
as well as to the content of this Award Letter, including the collection and
pro- cessing of my personal data as described under 3. above. ________________
_________________________ (Place) (Date)
____________________________________________ (Signature)



--------------------------------------------------------------------------------



 